          Case 2:18-cv-02110-GMN-CWH Document 16 Filed 11/06/18 Page 1 of 3



 1   SIEGMUND F. FUCHS
     Trial Attorney, Torts Branch
 2   D.C. Bar No. 986828
     U.S. Department of Justice
 3   Ben Franklin Station
     P.O. Box 7146
 4   Washington, D.C. 20044-7146
     Telephone: (202) 616-4322
 5   Facsimile: (202) 616-4314
     Email: siegmund.f.fuchs@usdoj.gov
 6
     Attorney for the United States
 7
                                 UNITED STATES DISTRICT COURT
 8
                                        DISTRICT OF NEVADA
 9
     RICK LOVELIEN and STEVEN          )
10   STEWART,                          ) Case No: 2:18-cv-02110-GMN-CWH
                                       )
11                    Plaintiffs,      )
             v.                        )
12                                     )  UNOPPOSED MOTION TO EXTEND
     THE UNITED STATES OF AMERICA,     )      TIME TO FILE A RESPONSE
13   DANIEL BOGDEN, STEVEN W. MYHRE, )                (Second Request)
     DANIEL SCHIESS, NADIA JANJUA      )
14   AHMED, NEIL KORNZE, DAN P. LOVE, )
     JAMES COMEY, JOEL WILLIS, FORMER )
15   SHERIFF DOUG GILLEPSIE, SHERIFF   )
     JOE LOMBARDO, BUREAU OF LAND      )
16   MANAGEMENT, FEDERAL BUREAU OF )
     INVESTIGATION, CLARK COUNTY       )
17   SHERIFF’S DEPARTMENT, and DOES 1- )
     100, inclusive,                   )
18                                     )
                      Defendants.      )
19
            The United States of America moves to extend the time to respond to the Complaint.
20
     This is the second motion to extend the time to respond to the Complaint. This case was initially
21
     filed in the United States District Court for the District of Columbia. On August 28, 2018, the
22
     United States moved to transfer the case to this Court. (ECF 9). On October 2, 2018, the D.C.
23
     District Court extended the Government’s time to respond to the Complaint until 30 days after it
24
     ruled on the then-pending motion to transfer. The motion to transfer was granted on October 12,
25
     2018, meaning that for those federal defendants who have been served, a response to the
26
     Complaint is presently due on November 12, 2018. (ECF 13). The United States now seeks an
27
     additional 30 days, until December 12, 2018, to respond to the Complaint, and states as follows:
28


                                                     1
            Case 2:18-cv-02110-GMN-CWH Document 16 Filed 11/06/18 Page 2 of 3



 1     1.    Because the Complaint sues federal employees in their individual capacities, they may
 2   be entitled to representation by the Department of Justice pursuant to 28 C.F.R. § 50.15. Until
 3   the Department of Justice authorizes undersigned government counsel to represent any of the
 4   named federal employees in their individual capacities, he may only act to seek enlargements of
 5   time so that their interests and defenses are not compromised. Additional time is necessary to
 6   complete the process for those federal employees who have requested representation.
 7     2.    Undersigned government counsel is new to this case as the United States Attorney’s
 8   Office for the District of Columbia handled the litigation up to the time of transfer. Additional
 9   time is necessary to adequately prepare a response to the Complaint, which contains seven
10   counts against the United States of America, two federal agencies, and several high-ranking
11   federal officials in their individual and official capacities.
12           For these reasons and with just cause shown, the United States requests that this Court
13   extend the deadline to respond to the Complaint for those federal defendants who have been
14   served to December 12, 2018. Counsel for the Plaintiffs does not oppose this motion.
15           Respectfully submitted this 6th day of November 2018.
16                                                   JOSEPH H. HUNT
                                                     Assistant Attorney General, Civil Division
17
                                                     C. SALVATORE D’ALESSIO, JR.
18                                                   Acting Director
                                                     Torts Branch, Civil Division
19
                                                     RICHARD MONTAGUE
20                                                   Senior Trial Counsel
                                                     Torts Branch, Civil Division
21
                                                     s/ Siegmund F. Fuchs
22                                                   SIEGMUND F. FUCHS
                                                     Trial Attorney
23                                                   Torts Branch, Civil Division
24                                                   Attorneys for the United States
25

26               November 8, 2018
     DATED:                                              IT IS SO ORDERED:
27

28                                                       UNITED STATES DISTRICT JUDGE
                                                         UNITED STATES MAGISTRATE JUDGE

                                                        2
          Case 2:18-cv-02110-GMN-CWH Document 16 Filed 11/06/18 Page 3 of 3



 1                                       PROOF OF SERVICE
 2          I, Siegmund F. Fuchs, certify that the following individual was served with a copy of the
 3   UNOPPOSED MOTION TO EXTEND TIME on the date and by the identified method of
 4   service below:
 5          ELECTRONIC CASE FILING:
            Larry Klayman, Esq.
 6          KLAYMAN LAW GROUP, P.A.
 7          2020 Pennsylvania Avenue, N.W.
            Suite 800
 8          Washington, D.C., 20006
            310-595-0800
 9          leklayman@gmail.com

10          Dated this 6th day of November 2018.
11

12                                                              /s/ Siegmund F. Fuchs
                                                                SIEGMUND F. FUCHS
13                                                              Trial Attorney

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                    3
